                                     Case 18-20331-LMI            Doc 39          Filed 12/10/18       Page 1 of 4
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                        ■   3AP                                   Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                  Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Vivian Sanchez                                 JOINT DEBTOR:                                        CASE NO.: 18-20331-LMI
SS#: xxx-xx- 4649                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                            ■     Included              Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                  Included          ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                           ■     Included              Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $1,331.95            for months   1    to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE      PRO BONO
        Total Fees:            $4425.00             Total Paid:            $1190.00            Balance Due:           $3235.00
        Payable             $68.83           /month (Months 1     to 47 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3500 Attorneys Fees + $150 Cost + $775 Motion to Value = $4425

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Seterus, Inc.
              Address: POB 1047                           Arrearage/ Payoff on Petition Date   $14,489.35
                       Hartford, CT 06143
                                                          Arrears Payment (Cure)                        $241.49      /month (Months     1   to 60 )

         Last 4 Digits of                                 Regular Payment (Maintain)                    $562.45      /month (Months     1   to 60 )
         Account No.:                 2855
        Other:




LF-31 (rev. 10/3/17)                                                     Page 1 of 4
                                      Case 18-20331-LMI          Doc 39          Filed 12/10/18           Page 2 of 4
                                                                     Debtor(s): Vivian Sanchez                                 Case number: 18-20331-LMI

         ■   Real Property                                                     Check one below for Real Property:
                 ■ Principal    Residence                                       ■     Escrow is included in the regular payments
                       Other Real Property                                            The debtor(s) will pay        taxes       insurance directly
         Address of Collateral:
         3581 SW 117 Avenue #5-303, Miami, FL 33175

             Personal Property/Vehicle
         Description of Collateral:

         2. Creditor: Westbird Village Condominium Association, Inc.
              Address: c/o Bakalar & Associates,         Arrearage/ Payoff on Petition Date       $0.00
                       P.A.
                                                         Regular Payment (Maintain)                           $279.40       /month (Months   1   to 60 )
                       12472 W. Atlantic Blvd.
                       Coral Springs, FL 33071
         Last 4 Digits of
         Account No.:                  5303
        Other:

         ■   Real Property                                                     Check one below for Real Property:
                 ■ Principal    Residence                                       ■     Escrow is included in the regular payments
                       Other Real Property                                            The debtor(s) will pay        taxes       insurance directly
         Address of Collateral:
         3581 SW 117 Avenue #5-303, Miami, FL 33175

             Personal Property/Vehicle
         Description of Collateral:
         3. Creditor: Antero Capital LLC
              Address: POB 1931                          Arrearage/ Payoff on Petition Date       $1,854.25
                       Burlingame, CA 94011
                                                         Payoff (Including 0% monthly interest)               $30.91        /month (Months   1   to 60 )

         Last 4 Digits of
         Account No.:                  3028
        Other:

             Real Property                                                     Check one below for Real Property:
                       Principal Residence                                            Escrow is included in the regular payments
                       Other Real Property                                            The debtor(s) will pay        taxes       insurance directly
         Address of Collateral:



         ■   Personal Property/Vehicle
         Description of Collateral: Retail Credit Card
             B. VALUATION OF COLLATERAL:                     NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:           NONE

LF-31 (rev. 10/3/17)                                                    Page 2 of 4
                                         Case 18-20331-LMI                 Doc 39          Filed 12/10/18            Page 3 of 4
                                                                               Debtor(s): Vivian Sanchez                              Case number: 18-20331-LMI

         1. Creditor: Westbird Village                         Value of Collateral:                   $119,137.00                       Payment
                      Condominium Association,
                                                               Amount of Creditor's Lien:               $6,834.29     Total paid in plan:         $0.00
                      Inc. [Claim #2]
              Address: c/o Bakalar & Associates,
                       P.A.                                    Interest Rate:          0.00%                                 $0.00   /month (Months       to      )
                       12472 W. Atlantic Blvd.
                       Coral Springs, FL 33071                 Check one below:
         Last 4 Digits of Account No.:              5303           Escrow is included in the monthly
                                                                   mortgage payment listed in this section
         Real Property                                             The debtor(s) will pay
          ■   Principal Residence                                              taxes            insurance directly
              Other Real Property
         Address of Collateral:
         3581 SW 117 Avenue #5-303, Miami, FL
         33175

                    2. VEHICLES(S):           ■    NONE
                    3. PERSONAL PROPERTY:                  ■   NONE
            C. LIEN AVOIDANCE                  ■    NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                       ■   NONE
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                       ■   NONE
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                ■   NONE
            B. INTERNAL REVENUE SERVICE:                           ■   NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                             ■    NONE
            D. OTHER:              ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $15.67          /month (Months      1       to 47 )
                       Pay         $84.50          /month (Months 48           to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                       ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                                NONE
                       ■   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                           annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                           Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                           provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                           increases by more than 3% over the previous year’s income. [Miami cases]

LF-31 (rev. 10/3/17)                                                              Page 3 of 4
                                  Case 18-20331-LMI              Doc 39        Filed 12/10/18   Page 4 of 4
                                                                   Debtor(s): Vivian Sanchez                     Case number: 18-20331-LMI
VIII.       NON-STANDARD PLAN PROVISIONS                 NONE
            ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
              Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                 The debtor will modify the plan to provide for the distribution of funds recovered from her pending lawsuit
                 which are not exempt to the unsecured creditors.
                  Mortgage Modification Mediation


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                            Joint Debtor
  Vivian Sanchez                                          Date                                                                  Date



  /s/ Robert Sanchez                         December 10, 2018
    Attorney with permission to sign on               Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 4 of 4
